J.M. Johnson, J.
¶44 (dissenting) — Mark Stansfield is a long-time attorney in the small town of Quincy, Washington, where, in his own words, “a triple homicide is rare.” Hearing Transcript (HT) at 122. After one such rare occurrence, Stansfield probated the estate of one of the decedents and discussed a possible wrongful death claim with that decedent’s widow. He then represented the criminal defendant driver charged with causing the fatalities. He also claimed to represent the impoverished Guatemalan-residing widow of a different decedent for over three months without her consent, even filing a lien for attorney fees *132against her husband’s estate and thus delaying her receipt of sorely needed insurance proceeds. Because the majority holds Stansfield acted negligently, and not knowingly, and accordingly reduces his penalties, I dissent.
¶45 “Knowledge” is the “conscious awareness of the nature or attendant circumstances of the conduct but without the conscious objective or purpose to accomplish a particular result.” ABA, Standards For Imposing Lawyer Sanctions 7 (1991). This court has found “knowledge” when a lawyer “knew or should have known that a conflict existed.” In re Disciplinary Proceeding Against Egger, 152 Wn.2d 393, 416, 98 P.3d 477 (2004).
¶46 Stansfield knowingly violated former RPC 1.9 (1993) by representing clients with adverse interests. The majority declares, “Stansfield certainly knew or should have known that he was representing two clients for matters arising out of the same tragic auto accident.” Majority at 128. In my view, the analysis should end here. However, the majority states Stansfield did not have a “ ‘conscious awareness’ that there could be some consequences to his clients for his actions.” Id. Knowledge of the possible consequences to his clients is not required. Stansfield clearly had a “conscious awareness” of the “nature of his conduct” — that he was representing opposing parties in matters arising from the same car accident.
¶47 Substantial evidence in the record supports Stansfield acted with knowledge. Although Stansfield testified when he first met with the Vargases, he only suspected Miguel Urquilla was involved, this could not be true. Mr. Urquilla’s name was on the first page of the charging information the Vargases provided him. Only two weeks separated his active representation of the Urquillas and his meeting with the Vargases. In his representation of the Urquillas, Stansfield compiled police and motor vehicle reports detailing the facts of the accident and wrote letters to the insurance company declaring, “Our preliminary investigation indicates that Mr. Francisco Vargas was 100% at fault for this incident,” and “Mr. Francisco Vargas will *133probably be convicted of numerous felonies as a result of his actions, and be sentenced to a lengthy prison term.” Exs. 7, 29. As noted in my introduction, Stansfield admits “a triple homicide is rare” in Quincy.
¶48 The majority declares, “Stansfield took prompt action to correct his mistake once it came to his attention.” Majority at 129. In my view, Stansfield knew of the conflict all along and withdrew only when he realized he was not going to get away with the adverse representation. Stansfield clearly did not intend to represent Vargas only at the arraignment. His fee agreement specified it covered all services and that the $10,000 flat fee that the Vargases paid upfront was nonrefundable.
¶49 After the deputy prosecutor spoke with the “shocked” and “extremely upset” Mrs. Urquilla, the prosecutor called Stansfield’s office and asked his assistant if Stansfield was planning to voluntarily withdraw his representation or if she needed to bring a motion. Although Stansfield testified he never received the prosecutor’s message, but rather withdrew because he was “uncomfortable” (HT at 318), this seems unlikely. The record supports the Disciplinary Board’s finding that Stansfield knowingly violated former RPC 1.9.
¶50 Stansfield also knowingly violated former RPC 1.2(f) (2002) when he represented Mrs. Chavez without her consent. Stansfield does not dispute the hearing officer’s and board’s finding that “[t]here was never any objective action by Mrs. Chavez that she wanted the Respondent as the attorney or, for that matter, Mrs. Urquilla to represent the Chavez family or the estate of Mr. Chavez.” Decision Papers (DP) at 16. He admits he “wouldn’t know [Mrs. Chavez] if she walked in here today.” HT at 87.
¶51 Stansfield did not even attempt to contact Mrs. Chavez before claiming to represent her husband’s estate, although he clearly knew he needed her consent. The letters he sent her did not ask her to confirm she had already retained him as her attorney, but rather asked if she wanted to hire him. Even assuming Mr. Stansfield was *134justified in relying on the initial conversation he had had with Mrs. Urquilla, after three months of unanswered correspondence, he knew he did not have Mrs. Chavez’s authorization.
¶52 As the majority notes, Stansfield “was concerned that [Mrs.] Urquilla was really trying to get control of the Chavez money and he was concerned about protecting the Chavez funds.” Majority at 126. Based on this concern, Stansfield knew he should not have relied on Mrs. Urquilla’s statements claiming authorization. Yet he continued to represent Mrs. Chavez without her consent.
¶53 The majority correctly states, “ ‘We give considerable weight to the hearing officer’s findings of fact, especially with regard to the credibility of witnesses, and we will uphold those findings so long as they are supported by “substantial evidence.” ’ ” Majority at 125 (quoting In re Disciplinary Proceeding Against Poole, 156 Wn.2d 196, 208, 125 P.3d 954 (2006)). Substantial evidence, however, does not support many of the hearing officer’s findings regarding Stansfield’s mental state. The board properly struck three findings in particular.
¶54 With regard to representing Mrs. Chavez, the hearing officer found, “Respondent’s actions fall within the category of ‘no good deed goes unpunished’ and that Respondent’s only motives were to get a good resolution so the families could receive the funds from the insurance company,” and “[t]he Respondent, being compassionate by nature, took on the representation of both estates for their respective families.” DP at 34.
¶55 Both findings have no support in the record. Filing a lien on Mr. Chavez’s estate and refusing to endorse the insurance check until his claim was resolved, thereby intentionally10 delaying Mrs. Chavez’s receipt of much-needed insurance proceeds, do not strike me as compassionate, good deeds. They are bad deeds that should be punished.
*135¶56 The board also struck the hearing officer’s finding in regard to both RPC violations that “Respondent had nothing but the best intentions in mind when representing any of the parties involved in the Association’s Complaint.” DP at 21. The record shows Stansfield intended to make the nonrefundable $10,000 fee by representing Mr. Vargas, even though he had already represented Mrs. Urquilla. He previously intended to receive payment for representing Mrs. Chavez as evidenced by his filing a lien against her husband’s estate, even though he knew he was not authorized to act as her attorney.
¶57 Stansfield’s conduct is a far cry from the majority’s example of a negligent act where “a lawyer with no discipline history was in trial and forgot to file a notice of appeal.” Majority at 124. Stansfield’s conduct was not based on mere oversight. I would hold Stansfield knowingly violated former RPC 1.2(f) and former RPC 1.9 and impose the board’s recommended six month suspension. Because the majority holds otherwise, I dissent.
Alexander, C.J., and Madsen and Fairhurst, JJ., concur with J.M. Johnson, J.

 Stansfield readily admits he intended his attorney’s lien to impact the disbursement of the funds from the Chavez estate.